Citation Nr: 1116435	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  06-19 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for spinal stenosis status post lumbar laminectomy (low back disorder).

2.  Entitlement to service connection for bilateral aseptic necrosis status post total hip arthroplasties (hip disorder).

3.  Entitlement to a compensable rating for bilateral hearing loss.

4.  Entitlement to a compensable rating for residuals of a fractured right 5th metatarsal.

5.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

6.  Entitlement to a total rating based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 and August 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In June 2009, the Board remanded the issues for further development.  The case has been returned to the Board for adjudication. 

The issues of service connection for a low back disorder and a hip disorder, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has consistently demonstrated Level I hearing acuity bilaterally.   

2. The Veteran's residuals of a fractured right 5th metatarsal have not been symptomatic.

3.  The Veteran's service-connected hypertension has not been manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2010).

2.  The criteria for a compensable rating for residuals of a fractured right 5th metatarsal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2010).

3.  The criteria for an initial evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

In the remand portion of its June 2009 decision/remand, the Board instructed the RO/AMC to develop the Veteran's claims for increased evaluations.  Specifically, the Board instructed the RO/AMC to provide the Veteran with updated notice in accordance with the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010), to include compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); obtain the Veteran's records from the Social Security Administration; obtain treatment records from the Iowa City VA Medical Center; provide VA examinations for service- connected bilateral hearing loss, residuals of a fractured right 5th metatarsal, and hypertension; and readjudicate the claims.  In a July 2009 letter, the RO/AMC provided the Veteran with an updated notice complying with Dingess v. Nicholson and Vazquez-Flores.  Social Security Administration records and VA Medical Center treatment records have been associated with the claims folder.  The Veteran was provided with examinations for his hearing loss, fractured right 5th metatarsal, and hypertension in September 2010.  The claims were subsequently readjudicated in a November 2010 supplemental statement of the case.  Thus, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in June 2004, January 2005, March 2006, July 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The July 2009 letter informed the Veteran that in order to establish a higher rating, the evidence would need to show that his service-connected disabilities had increased in severity.  He was informed of the type of evidence that could be submitted to support his claims.  The March 2006 and July 2009 letters also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in a November 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Specifically, in the context of an examination conducted for purposes of rating a hearing disability, the United States Court of Appeals for Veterans Claims (Court) has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this case, the September 2010 VA audiologist noted that there were no significant effects on usual daily activities.  The Board finds that the evidence obtained at this examination satisfies the requirement that an audiologist address the functional effects caused by a hearing disability.  The Board, therefore, concludes that the examination reports obtained for these claims are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined to present personal testimony in support of his claims.  Thus, the duties to notify and assist have been met. 

Hearing Loss

The Veteran essentially contends that his bilateral hearing loss disability is more disabling than contemplated by the current non-compensable evaluation.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. 
§ 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The medical evidence of record includes various audiological assessments which are discussed in detail immediately below.

A July 2004 VA audiological examination noted the following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

10
20
45
55
LEFT

15
25
50
85

The average pure tone threshold was shown as 33 decibels in the right ear and 44 decibels in the left ear.  Using the Maryland CNC word list, the examiner noted that speech recognition was 98 percent in the right ear and 96 percent in the left ear.

Reference to 38 C.F.R. § 4.85, Table VI, shows the Veteran's right ear hearing loss to be Level I impairment and left ear hearing loss to be Level I impairment.

Table VII (Percentage evaluation for hearing impairment) indicates that for a right ear with Level I hearing loss and left ear with Level I hearing loss, a noncompensable (zero percent) rating is assigned.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the July 2004 examination report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, evaluation for exceptional patterns of hearing impairment is not warranted.  

An August 2007 VA audiological report noted the following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

10
30
50
65
LEFT

15
30
55
90

The average pure tone threshold was shown as 39 decibels in the right ear and 48 decibels in the left ear.  Using the Maryland CNC word list, the examiner noted that speech recognition was 96 percent in the right ear and 100 percent in the left ear.

Reference to 38 C.F.R. § 4.85, Table VI, shows the Veteran's right ear hearing loss to be Level I impairment and left ear hearing loss to be Level I impairment.

Table VII (Percentage evaluation for hearing impairment) indicates that for a right ear with Level I hearing loss and left ear with Level I hearing loss, a noncompensable (zero percent) rating is assigned.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the August 2007 report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, evaluation for exceptional patterns of hearing impairment is not warranted.  

The record also includes a September 2010 VA audiological examination report which noted the following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

10
30
50
60
LEFT

15
30
55
80

The average pure tone threshold was shown as 38 decibels in the right ear and 45 decibels in the left ear.  Using the Maryland CNC word list, the examiner noted that speech recognition was 96 percent bilaterally.

Reference to 38 C.F.R. § 4.85, Table VI, shows the Veteran's right ear hearing loss to be Level I impairment and left ear hearing loss to be Level I impairment.

Table VII (Percentage evaluation for hearing impairment) indicates that for a right ear with Level I hearing loss and left ear with Level I hearing loss, a noncompensable (zero percent) rating is assigned.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the September 2010 examination report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, evaluation for exceptional patterns of hearing impairment is not warranted.  

Based on these findings, a non-compensable disability evaluation for bilateral hearing loss is warranted.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

To the extent that the Veteran contends that his hearing loss is more severe than contemplated by the current evaluation, the Board observes that the Veteran, while competent to report symptoms is not competent to report that his hearing acuity is sufficient to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise which the Veteran has not been shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

It is important to note that the results of the above audiometric testing do not signify the absence of a significant disability associated with the Veteran's bilateral hearing loss disability.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable disability rating.  See Id.; 38 U.S.C.A. § 1155.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, a compensable evaluation for the Veteran's service-connected bilateral hearing loss disability is not warranted.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.   However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.  

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Fractured Right 5th Metatarsal

The Veteran essentially contends that his residuals of a fractured right 5th metatarsal is more disabling than contemplated by the current noncompensable  evaluation.  

The Veteran's right foot disability has been evaluated under Diagnostic Code 5284 for foot injuries which are evaluated as follows:  moderate (10 percent); moderately severe (20 percent); and severe (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Actual loss of the use of the foot warrants a 40 percent evaluation.  Id.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

During VA examination in July 2004, the Veteran reported various complaints attributable to his knees, back, and hips.  It was noted that he had no complaints referable to any other bones or joints of the lower extremities.  He used no crutches, braces, or canes at that time.  He stood for a maximum of 5 to 10 minutes and sat for a maximum of 30 to 45 minutes.  He could not perform yard work, but could perform his activities of daily living.  On examination, the Veteran walked well.  Heel to toe walking was intact.  

On VA examination in September 2010, the Veteran complained of right foot, heat, redness, stiffness, fatigability, and lack of endurance on the toes and forefoot while standing and while walking.  He denied flare ups of foot joint disease; his functional limitations included the inability to stand for more than a few minutes and walk more than a few yards.  He used a cane.  Physical evaluation of the right foot revealed no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  Spider veins and varicose veins were noted, but there was no evidence of malunion or nonunion of the tarsal or metatarsal bones or muscle atrophy of the foot.  X-rays of the right foot demonstrated no acute fracture or dislocation, mild degenerative changes of the ankle joint, mild degenerative changes in the first metatarsophalangeal joint, thickened lateral cortex of the fourth metatarsal, small enthesophyte at the Achilles tendon insertion, small calcaneal spur, and bipartite medial sesamoid.  

Based on the evidence, the Board finds that a compensable evaluation for the Veteran's residuals of a fractured right 5th metatarsal is not warranted.  The evidence shows that the Veteran has no objective manifestations associated with his disability, and certainly none which would be commensurate with a moderate disability to warrant a higher rating.  While the Veteran used a cane for balance, he did not use any corrective shoes, shoe inserts, or braces.  Notably, the examiner observed that the Veteran foot problem, while having a severe effect on recreation and moderate effect on exercise and travel, his ability to shop was only mildly effected.  There was no effect on his ability to perform chores, feed himself, bath, dress, groom, or drive.  Accordingly, the Board finds that the Veteran's level of disability associated with his service connected right metatarsal fracture does not closely approximate a moderate level of severity.  Accordingly, the criteria for a compensable evaluation are not met.  

In reaching this conclusion, the Board has considered whether an increased disability rating is warranted for the Veteran's disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Absent additional loss of motion or similar functional loss, an increased rating is not warranted under DeLuca.  In this regard, the examiner found no evidence of painful motion, weakness, or abnormal weight bear associated with the Veteran's right foot.  

The Board further finds there were no distinct periods of time during which the Veteran's disability was compensable.  He is accordingly not entitled to receive a staged rating.  See supra Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran essentially contends that his hypertension is more disabling than contemplated by the current 10 percent disability evaluation.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (noting that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

Under Diagnostic Code 7101 for hypertensive vascular disease, a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control; a 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more; a 40 percent disability rating is warranted for diastolic pressure predominantly 120 or more; and a 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Throughout the appeal period, the Veteran's blood pressure readings have been recorded as follows:  109/60 mmHg, 140/69 mmHg, 130/71 mmHg, 132/68 mmHg, 131/62 mmHg, 129/79 mmHg, 150/91 mmHg, 142/82 mmHg, 140/69 mmHg, 132/68 mmHg, 131/62 mmHg, 180/86 mmHg, 170/74 mmHg, and 120/65 mmHg (December 2003); 160/82 mmHg (February 2004); 152/80 mmHg (May 2004); 150/78 mmHg, 144/86 mmHg, 138/62, and 148/80 (July 2004); 120/72 (December 2004); 140/68 mmHg (April 2005); 148/78 mmHg (November 2005); 130/53 mmHg and 126/77 mmHg (June 2006); 148/66 mmHg (August 2006); 119/72 mmHg (July 2007); 127/65 mmHg (December 2007); 107/62 mmHg and 126/78 (February 2008); 100/61 (June 2008); 110/63 mmHg (September 2008); 116/66 mmHg (July 2009); 124/76 mmHg and 124/79 mmHg (November 2009); 136/84 mmHg (April 2010); and 128/84 mmHg, 127/83 mmHg, and 139/79 mmHg (September 2010). 

Based on review of the evidence, the Board does not find that an evaluation in excess of the current 10 percent rating is warranted.  As chronicled above, the Veteran's blood pressure readings have not been shown to be, or even closely approximate diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more as is required for a 20 percent evaluation.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  Therefore, the severity of the Veteran's hypertension is most appropriately reflected in the current 10 percent rating throughout the entire appeal period.   See Fenderson v. West, 12 Vet. App. 119 (1999).

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for his hearing loss disability, right foot disability, and/or hypertension, and that the manifestations of the disabilities are not in excess of those contemplated by the schedular criteria.  See e.g., Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (noting that in view of potential entitlement to extraschedular rating that the examiner should describe the effect of hearing loss on occupational functioning and daily activities).  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of those contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to a compensable rating for residuals of a fractured right 5th metatarsal is denied.

Entitlement to an initial evaluation in excess of 10 percent for hypertension is denied. 


REMAND

With respect to the issues of service connection for a low back disorder and a hip disorder, and a TDIU, the Board finds that further development is necessary before the claims may be adjudicated. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

Initially, the Veteran asserted that his low back disorder was due to a fall in service and he was subsequently afforded an examination for his low back and hip disorders in July 2004.  Upon evaluation of the Veteran and review of the claims folder, the examiner opined that it was less likely that the fall in service caused the Veteran's back disorder, and it was more likely that his back and hip disorders were due to his excess weight.  Since the July 2004 examination, the Veteran has contended that his low back and hips disorders are also due to his service-connected hypertension, and in the alternative that his hip disorder is due to his low back disorder, specifically as a result of surgery to his low back.  In support of his assertions, the Veteran submitted internet articles discussing the causes of secondary hypertension and the risk factors for other conditions. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2010).

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although VA provided the Veteran with an examination for his service connection claims, the examiner did not consider the low back and hip disorders as secondary to his service-connected hypertension, or his hip disorder as secondary to his low back disorder.  On remand, the Veteran should be afforded another examination to address the disorders on a secondary basis. 

As to the claim for a TDIU, the Board finds that it is inextricably intertwined with the Veteran's pending claims for service connection, as the resolution of those claims might have bearing upon the claim for a TDIU.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for another VA examination to determine the most likely etiology of his low back disorder and hip disorder.  

The examiner should determine whether any low back disorder and/or hip disorder found on examination was caused by, or is aggravated by the Veteran's service- connected hypertension.  If service-connected hypertension aggravates (i.e., permanently worsens) a low back disorder and/or hip disorder, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

The examiner should also determine whether the hip disorder was caused by, or is aggravated by the Veteran's low back disorder, specifically surgery for the low back.  If the low back disorder aggravates (i.e., permanently worsens) a hip disorder, the examiner should identify the percentage of disability which is attributable to the aggravation.  See id. 

The claims folder, to include a copy of this Remand, should be made available to the examiner and the examination report should reflect that the claims folder was reviewed.  A complete rationale for any opinion expressed and conclusion reached should be set forth, and any contradictory evidence must be addressed.

2.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


